Reasons For Allowance

Claims 1-12 are allowed.

A Preliminary Amendment, which was the result of an interview conducted between the examiner and the applicant’s representative, appears on the record, dated 2/18/2021. An Interview Summary is attached.

This application has all the limitations of the parent Patent US 9,622,227, except that CSI reports are transmitted on a physical uplink channel instead of a physical uplink control channel (PUCCH). This difference is noted below.

Parent Patent US 9,622227
Limitation: “determining whether at least two of a plurality of channel state information (CSI) reports are to be transmitted on a physical uplink control channel (PUCCH) in a subframe”.

Instant Application
Limitation: “determining whether at least two of a plurality of channel state information (CSI) reports are to be transmitted on a physical uplink channel”.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARNAUTH G PERSAUD whose telephone number is (571)270-7295.  The examiner can normally be reached on 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AMAR PERSAUD/
Examiner, Art Unit 2477
3/15/2021

/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477